              Case 2:17-cv-00932-JLR Document 158 Filed 02/20/21 Page 1 of 4




 1                                                  THE HONORABLE JAMES L. ROBART

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE

 8

 9   CYWEE GROUP LTD.,                              CASE NO.: 2:17-cv-00932-JLR

10                  Plaintiff,
            v.                                      JURY TRIAL DEMANDED
11
     HTC CORPORATION; and HTC AMERICA,
12   INC.,                                          90-DAY JOINT STATUS REPORT

13                  Defendants.
14

15   HTC CORPORATION, and HTC AMERICA,
     INC.,
16
                    Third-Party Plaintiffs,
17          v.
18   CYWEE MOTION GROUP LTD.,
19                  Third-Party Defendant.
20

21

22

23

24

25

26

27

     JOINT STATUS REPORT                                            SHORE CHAN DEPUMPO LLP
     CASE NO. 2:17-cv-00932-JLR                                              901 MAIN STREET
                                                                            DALLAS, TX 75202
                                                                      TELEPHONE: (214) 593-9110
              Case 2:17-cv-00932-JLR Document 158 Filed 02/20/21 Page 2 of 4




 1           Pursuant to the Court’s August 19, 2019 Order (ECF No. 146), Plaintiff CyWee Group

 2   Ltd. (“CyWee Group”), Defendants and Third-Party Plaintiffs HTC Corporation and HTC

 3   America, Inc., and Third-Party Defendant CyWeeMotion Group Ltd. respectfully submit the

 4   following joint status report:

 5           On February 17, 2021, the PTAB held the following claims invalid in an inter partes review

 6   proceeding filed by ZTE (the “ZTE IPR”):

 7    Asserted Patent        IPR Case No.     Original Claim          Proposed Contingent
                                              Held Invalid            Amended Claims Held
 8                                                                    Invalid
 9    8,441,438              IPR2019-00143    1, 4, 5, 14–17, 19      20-24

10           On January 9, 2020, the PTAB held the following claims invalid in two inter partes review

11   proceedings filed by Google (the “Google IPRs”).

12    Asserted Patent        IPR Case No.     Original Claims         Proposed Contingent
                                              Held Invalid            Amended Claims Held
13                                                                    Invalid
      8,441,438              IPR2018-01258    1, 3–5                  20, 21
14    8,552,978              IPR2018-01257    10, 12                  19, 20
15
             CyWee appealed the PTAB’s decision in the Google IPRs. The Federal Circuit has not yet
16
     ruled on that appeal.
17
             Because CyWee’s appeal of the Google IPRs is pending and because CyWee intends to
18
     appeal the PTAB’s final written decision in the ZTE IPR, neither party requests lifting the stay at
19
     this time.
20

21
     Dated February 20, 2021                      Respectfully submitted,
22
                                                  /s/ Carmen E. Bremer
23                                                Carmen E. Bremer, WSBA 47,565
                                                  Carmen.bremer@bremerlawgroup.com
24                                                BREMER LAW GROUP PLLC
25                                                1700 Seventh Avenue, Suite 2100
                                                  Seattle, WA 98101
26                                                T: (206) 357-8442
                                                  F: (206) 858-9730
27
                                                  Michael W. Shore* (mshore@shorechan.com)

     JOINT STATUS REPORT                               -1-                      SHORE CHAN DEPUMPO LLP
                                                                                         901 MAIN STREET
     CASE NO. 2:17-cv-00932-JLR
                                                                                        DALLAS, TX 75202
                                                                                  TELEPHONE: (214) 593-9110
              Case 2:17-cv-00932-JLR Document 158 Filed 02/20/21 Page 3 of 4




 1                                        Alfonso G. Chan* (achan@shorechan.com)
                                          Ari B. Rafilson* (arafilson@shorechan.com)
 2                                        William Ellerman* (wellerman@shorechan.com)
                                          Paul T. Beeler* (pbeeler@shorechan.com)
 3
                                          SHORE CHAN DEPUMPO LLP
 4                                        901 Main Street, Suite 3300
                                          Dallas, Texas 75202
 5                                        T: (214) 593-9110
                                          F: (214) 593-9111
 6
                                          *Admitted pro hac vice
 7

 8                                        Attorneys for Plaintiff CyWee Group Ltd. and
                                          Third-Party Defendant CyWee Motion Group Ltd.
 9
     Dated: February 20, 2021             /s/ Albert Shih
10                                        James C. Yoon, CA Bar #177155 (pro hac vice)
                                          Ryan R. Smith, CA Bar #229323 (pro hac vice)
11                                        Albert Shih, CA Bar #251726 (pro hac vice)
12                                        Jamie Y. Otto, CA Bar #295099 (pro hac vice)
                                          WILSON SONSINI GOODRICH & ROSATI
13                                        Professional Corporation
                                          650 Page Mill Road
14                                        Palo Alto, CA 94304-1050
                                          Telephone: (650) 493-9300
15                                        Facsimile: (650) 565-5100
16                                        Email: jyoon@wsgr.com, rsmith@wsgr.com
                                                 ashih@wsgr.com, jotto@wsgr.com
17
                                          Gregory L. Watts, WSBA #43995
18                                        WILSON SONSINI GOODRICH & ROSATI
                                          Professional Corporation
19                                        701 Fifth Avenue, Suite 5100
20                                        Seattle, WA 98104-7036
                                          Telephone: (206) 883-2500
21                                        Facsimile: (206) 883-2699
                                          Email: gwatts@wsgr.com
22
                                          Ty W. Callahan, CA Bar #312548 (pro hac vice)
23
                                          WILSON SONSINI GOODRICH & ROSATI
24                                        Professional Corporation
                                          633 West Fifth Street, Suite 1550
25                                        Los Angeles, CA 90017-2027
                                          Telephone: (323) 210-2900
26                                        Facsimile: (866) 974-7329
                                          Email: tcallahan@wsgr.com
27

     JOINT STATUS REPORT                    -2-                     SHORE CHAN DEPUMPO LLP
                                                                             901 MAIN STREET
     CASE NO. 2:17-cv-00932-JLR
                                                                            DALLAS, TX 75202
                                                                      TELEPHONE: (214) 593-9110
              Case 2:17-cv-00932-JLR Document 158 Filed 02/20/21 Page 4 of 4




 1                                                Attorneys for Defendants and Third-Party Plaintiffs
                                                  HTC Corporation and HTC America, Inc.
 2

 3
                                     CERTIFICATE OF SERVICE
 4
                    I hereby certify that on February 20, 2021, I electronically filed the foregoing
 5
     with the Clerk of the Court using the CM/ECF system, which will send notification of such filing
 6
     to all counsel of record.
 7

 8   Dated: 2/20/2021                                       /s/Carmen E. Bremer
 9                                                          Carmen E. Bremer

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     JOINT STATUS REPORT                              -3-                         SHORE CHAN DEPUMPO LLP
                                                                                           901 MAIN STREET
     CASE NO. 2:17-cv-00932-JLR
                                                                                          DALLAS, TX 75202
                                                                                    TELEPHONE: (214) 593-9110
